In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00207-CR


                            SAMUEL CAMPOS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                       On Appeal from the County Court at Law No. 4
                                   Travis County, Texas
           Trial Court No. C-1-CR-17-209306, Honorable Jon N. Wisser, Presiding

                                   December 2, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

      This appeal simply involves a “bear hug” and what one is. Through its charging

instrument, the State accused Sam Campos of unlawfully restraining his victim by

grabbing her “from behind placing her in ‘bear hug’ restraint.” The trial court omitted the

quoted passage from its jury charge, though. Instead, it described the restraint allegedly

exercised by appellant as “seizing [the victim] on and about the torso with the Defendant’s

arms.” No one objected to the variation. Eventually, the jury returned a verdict of guilty,

and judgment was entered upon that verdict. Appellant now argues that the variation
“improperly expanded allegations contained in the charge,” constituted charge error, and

caused him egregious harm. We modify the judgment and affirm it as modified.1

        The complaint raised is nothing more than one involving a variance between the

accusation in the charging instrument and the description of the accusation in the jury

charge. We assume it to be jury charge error, for purposes of this appeal. Furthermore,

because appellant did not object to it at trial, the error is reversible only if egregiously

harmful.

        Next, error is egregiously harmful “only if [it] was fundamental in the sense that it

was so egregious and created such harm that the defendant was deprived of a fair and

impartial trial.” Villarreal v. State, 453 S.W.3d 429, 433 (Tex. Crim. App. 2015). Not only

is that a very difficult test to meet but also one requiring case-by-case analysis. See

Arrington v. State, 451 S.W.3d 834, 840 (Tex. Crim. App. 2015). In determining whether

the quantum of harm from the error rose to the requisite level, we consider: 1) the jury

charge as a whole; 2) the evidence, including the contested issues and the weight of the

probative evidence; 3) closing arguments; and 4) other relevant information from the

entire record. Id. The purported harm at bar falls short of rising to the requisite level.

        First, the jury charge included the following definition and instruction:

        A person commits the offense of Unlawful Restraint if he intentionally or
        knowingly restrains another person.

        “Restrain” means to restrict a person’s movements without consent, so as
        to interfere substantially with the person’s liberty by confining the person.
        Restraint is without consent if it is accomplished by force or intimidation.

Its application paragraph stated:


        1 Because this appeal was transferred from the Third Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.

                                                     2
      Now, if you find from the evidence beyond a reasonable doubt that the
      defendant . . . did then and there intentionally or knowingly by force or
      intimidation, restrain [the victim], without the consent of [the victim], by
      restricting the movements of [the victim], to wit: by seizing [the victim] on or
      about the torso with the Defendant’s arms, you will find the Defendant
      guilty of the offense of Unlawful Restraint, however, if you do not so find, or
      you have a reasonable doubt thereof, you will find the defendant not guilty.

(Emphasis supplied).

      Second, a bear hug in common parlance is merely a “tight embrace” involving

someone wrapping his arms around another. See Bear Hug, WEBSTER’S THIRD NEW

INTERNATIONAL DICTIONARY (1st ed. 1976) (defining “bear hug” as a “rough tight embrace”

or “a wrestling hold” where one contestant “locks his arms around the opponent’s back

and forces him backwards to the mat.”)

      Third, the prosecutor, during voir dire, told panel members that the State’s burden

consisted of proving that a defendant intentionally or knowingly restrained another

person’s liberty. Later, during opening argument, she told the jury appellant grabbed the

victim with his arms and held her down on a bed.

      During trial, an officer testified that the victim told him appellant “grabbed her in a

bear hug.” The victim testified that appellant grabbed her from behind and around her

arms and body, pulled her down onto the bed, and there held her down.

      During closing argument, the prosecutor told the jury that the application paragraph

presented “basically what we’ve proved through the testimony in the trial.” In turn,

defense counsel’s closing argument included 1) a reminder of the victim’s testimony about

being “bear hugged” on the bed and 2) a description of the State’s burden of proof that

consisted of proving “beyond a reasonable doubt whether or not [appellant] intentionally,

knowing, [sic] restrained her liberty by holding her torso[.]” (Emphasis supplied). At no



                                             3
time did said defense counsel draw a distinction between a “bear hug” and seizing

someone about the torso.

       Simply put, a “bear hug” is an embrace with one’s arms about the torso of another,

just as described in the jury charge. Maybe that is why no one objected to the jury charge.

Indeed, appellant made no effort to explain any difference between the two descriptions

in his brief, other than concluding that they were different. Furthermore, the testimony

illustrated that appellant placed his victim in a “bear hug,” i.e., embraced her around her

torso with his arms. Given these circumstances, we find that appellant was not deprived

of a fair trial by the variance in question. So, the purported error was not egregious on

the record here, and we overrule appellant’s contention otherwise.

       Nevertheless, there is a mistake in the trial court’s judgment involving appellant’s

name. While called “Sam Salazar Camos” in the judgment, his name appears as “Sam

Campos” in the complaint, information, and jury charge.

       This Court has the power to modify the judgment of the court below to make the

record speak the truth when we have the necessary information to do so. TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (en banc). So too

may we correct, sua sponte, whatever the trial court could have corrected by a judgment

nunc pro tunc. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet.

ref’d). This is one of those occasions.




                                            4
       Therefore, on our own motion, we modify the judgment to reflect appellant’s name

as “Sam Campos.” And, in so modifying the decree, we affirm it.



                                              Brian Quinn
                                              Chief Justice



Do not publish.




                                          5